DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1, as amended on 09/30/2021, is objected to because of the following informalities:  in lines 7-8, the following language does not appear to accurately capture the invention, “wherein the substantially cylindrical coupling element is adapted to attach to an ammunition cartridge body and form the bottom of the ammunition cartridge”.  It does not seem reasonable to claim that the substantially cylindrical coupling element forms the bottom of the ammunition cartridge.  It appears that the bottom of the ammunition cartridge is formed by the entire primer insert, as distinct from the substantially cylindrical coupling element component of the primer insert.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by GB-574877 A (Raven et al.).
Regarding claim 1, Raven et al. disclose a method of making a metal primer insert “e” for a cartridge (Figs. 6-11, page 2, lines 5-15 and page 2, lines 49-56; page 3, line 117 – page 4, line 7; page 4, lines 41-48) comprising the steps of: providing an insert blank “d” (Fig. 6) machining the insert blank “d” to form a top surface opposite a bottom surface (Fig. 7 & 8); machining a flange that extends circumferentially about an outer edge of the top surface (Figs. 9-11); machining a substantially cylindrical coupling element that extends from the bottom surface (Figs. 8 & 9), wherein the substantially cylindrical coupling element is adapted to attach to an ammunition cartridge body “C”, the primer insert forming the bottom of the ammunition cartridge (Figs. 10 & 11); machining a primer recess in the top surface that extends toward the bottom surface (Figs. 7-9); machining a primer flash aperture in the primer recess through the bottom surface (Fig. 9 and annotated Fig. 11 below); and machining a groove in the primer recess around the primer flash aperture (Fig. 9, and the annotated Fig. 11 below) the groove in.



    PNG
    media_image1.png
    712
    812
    media_image1.png
    Greyscale

Regarding claim 5, Raven et al. disclose that the blank “d” comprises steel (page 2, lines 5-15; page 3, line 117 – page 4, line 7).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4 and 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over GB-574877 A (Raven et al.).
Regarding claims 3 and 4, Raven et al. do not disclose what particular caliber of cartridge that the primer insert “e” is sized to fit.  It would have been an obvious to POSITA to size the Raven et al. primer insert “e” to fit any known caliber of cartridge, including all those listed in claims 3 and 4, as to do so would be an obvious design choice within the ability of one of ordinary skill in the art before the invention was made. 
Regarding claims 6 and 7 Raven et al. disclose that the insert blank “d” comprises steel (page 2, lines 5-15; page 3, line 117 – page 4, line 7) but doesn’t specifically mention “stainless steel”.  
It would have been obvious to one having ordinary skill in the art before the invention was made to select stainless steel, or any of the stainless steel grades recited in claim 7, as the steel in the Raven et al. insert blank “d”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The applicant has not disclosed that any of the recited stainless steel grades were unknown in the prior art and are not, in and of themselves, being interpreted to be the novel or unobvious aspect of the applicant’s invention.
Regarding claim 8, it would further have been obvious to POSITA before the invention was made, to select Ti6A14V as the material of the Raven et al. insert blank “d” since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. The applicant has not disclosed that any of the recited Ti6A14V was unknown in the prior art and is not, in and of itself, being interpreted to be the novel or unobvious aspect of the applicants invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,933,241. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-8 of the instant continuation application are anticipated by or obvious in view of claims 1-7 of the ‘241 patent.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,352,664. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-8 of the instant continuation application are anticipated by or obvious in view of claims 1-9 of the’664 patent.
Response to Arguments
The terminal disclaimers filed 04/12/2022 has been disapproved by the Patent Legal Research Center for failure to pay sufficient fees.  An amount of $170 was paid on 4/12/2022.  However, an additional payment of $170 is required because two separate terminal disclaimers were filed on 04/12/2022 (see 1.37 CFR 1.20(d)).  It is noted that there is no pre-authorization in this application to charge this additional amount to a deposit account.  The double patenting rejections first presented in the non-final rejection mailed on 10/12/2021 have been maintained herein pending resolution of this matter.

In response to the applicant’s arguments on pages 4-6 concerning the examiner’s interpretation of the Raven et al. machined groove and machined primer flash aperture, the examiner provides an annotated copy of Fig. 11 above that clearly shows the claimed features.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/Primary Examiner, Art Unit 3641